IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 68 EM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
DARNELL WILKINS,                            :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2016, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.